UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 03-7316



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

             versus


MIGUEL   AVILES       MONDRAGON,   a/k/a     Manuel
Arrellano Munoz,

                                                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CR-99-27-BO, CA-03-87-5-BO)


Submitted:    December 3, 2003             Decided:    December 30, 2003


Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Miguel Aviles Mondragon, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Miguel Aviles Mondragon seeks to appeal the district court’s

order and order on reconsideration dismissing his 28 U.S.C. § 2255

(2000) motion.     Mondragon cannot appeal these orders unless a

circuit judge or justice issues a certificate of appealability, and

a certificate of appealability will not issue absent a “substantial

showing of the denial of a constitutional right.”                   28 U.S.C.

§ 2253(c)(2) (2000).      A habeas appellant meets this standard by

demonstrating    that   reasonable       jurists    would   find    that   his

constitutional   claims   are   debatable     and    that   any    dispositive

procedural rulings by the district court are also debatable or

wrong.   See Miller-El v. Cockrell, 537 U.S. 322, 326 (2003); Slack

v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683 (4th Cir. 2001). We have independently reviewed the record and

conclude Mondragon has not made the requisite showing. Accordingly,

we deny a certificate of appealability and dismiss the appeal.              We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                                     DISMISSED




                                     2